Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
Preliminary Amendment and Remarks filed 0n 03/29/2021 have been considered.

Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 02/09/2021, 03/08/2021, 03/29/2021, 05/28/2021, 07/16/2021, and 01/03/2022 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).

DRAWINGS
The Drawings filed on 12/22/2020 have been considered and approved by the examiner.

Claim Objections
Claims 3, 4, 6, 9, 13-15, and 24-25 are objected to because of the following informalities:   Appropriate correction is required.
Regarding claims 3, 4, and 15, the phrase, “exposing the conductive via” lacks proper antecedent basis in the claims. The phrase, “exposing the conductive via” is suggested as a substitute.
	Regarding claims 6, 9, 13, 14, and 25, the phrase, “providing the protective material” ” 
lacks proper antecedent basis in the claims. The phrase, “the “providing the protective 

	Regarding claim 24, the phrase, “mounting the first integrated device die” lacks proper antecedent basis in the claims.  The phrase “the mounting the first integrated device die” is suggested as a substitute.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-18, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation, “exposing a conductive via that extends through the first singulated integrated device die”, is unclear because it lacks proper foundation in the claim. Is the conductive via a component of the first singulated integrated device die, or is its formation a part of the instant method step? If the former, then the first singulated integrated device die must be recited to comprise such a via, while if the later, then a step of forming said conductive via must be recited.
[AltContent: rect]Regarding claim 5, the limitations 
(i) “depositing the first layer around the electrical interconnect”, is unclear 

(ii) “providing the first layer” is unclear with regard to how such a step is to be understood in relation to the step of “providing a protective material” recited in the parent claim, since the aforementioned first layer is only recited to be a part of the recited protective material, and there is no clear indication that there is even any distinct step of “providing a first layer”.
Regarding claim 18, the limitation, “singulating the carrier into a plurality of devices” is unclear with regard to how the single device of the parent claim is to be related to the plurality of devices in the instant claim.
Regarding claim 21, the limitation, “removing a portion of the protective material and exposing a conductive via” is unclear with regard to whether the formation of the via is a  part of the step recited in the limitation, or if the via was already present in whichever material it is to be found after the step is carried out.
[AltContent: rect]Regarding claim 22, the limitations 
	(i) ”a first singulated integrated device die” is unclear with regard to the 
relationship of said singulated integrated device die to the first singulated integrated 

	(ii) “the first integrated device die” lacks proper antecedent basis in the claim but is also unclear with regard to its relationship to the first singulated device die recited earlier in the claim, particularly since they must be different if they are to be bonded to each other.

The references of interest from parent Data are cited: U.S. Patent No. 10,204,893 B2 and U.S. Patent No. 10,879,226 B2.
The Prior art(s) of record submitted by the Applicants fail to teach and/or suggest the limitations as set forth in the claimed invention (i.e., claims 2, 19, and 23).

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASMINE J CLARK/Primary Examiner, Art Unit 2816